Citation Nr: 0814842	
Decision Date: 05/05/08    Archive Date: 05/12/08

DOCKET NO.  04-15 670	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD), from February 10, 
1992.  



REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION


The veteran had active service from May 1963 to May 1967.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 2003 decision by the RO 
which granted service connection for PTSD, and assigned a 50 
percent evaluation; effective from July 13, 1990.  In May 
2005, the RO assigned a 100 percent schedular rating from 
July 13, 1990, and a 50 percent evaluation from February 10, 
1992.  The Board remanded the appeal for additional 
development in October 2005.  

In June 2007, the Board denied an evaluation in excess of 50 
percent from February 10, 1992, and the veteran appealed the 
decision to the United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court").  In January 2008, the 
Court granted a joint motion to vacate and remand the June 
2007 Board decision.  


FINDING OF FACT

In April 2008, prior to a decision in this appeal, the Board 
was notified by the appellant's attorney that the veteran 
died in March 2008.  


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007).  

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).  


ORDER

The appeal is dismissed.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


